EXHIBIT 10.58
(PINNACLE NATIONAL BANK) [g22271g2227101.gif]
LOAN AGREEMENT
     THIS LOAN AGREEMENT (“Agreement”) is made this 15th day of June, 2009, by
and between Pinnacle National Bank (“Pinnacle”) and Harvey White (“Employee”).
     WHEREAS, Employee has accepted employment by Pinnacle as a Chairman and the
Employee is in need of loan proceeds in order to transition to the employ of
Pinnacle.
     WHEREAS, Pinnacle and Employee believe it to be mutually advantageous for
Pinnacle to lend the proceeds to the Employee and require the Employee to repay
such funds back to Pinnacle and the Employee to borrow said funds from Pinnacle
and for the Employee to agree to repay such funds to Pinnacle upon the terms and
conditions hereafter set forth:
     NOW THEREFORE, the parties hereto agree as follows:

  1.   Pinnacle will lend to Employee in the amount of $50,000 (Fifty thousand
dollars), subject to a personal guaranty of repayment by the Employee. This
Agreement and any monies lent hereunder shall not be assignable by Employee by
voluntary or involuntary assignment or by operation of law including, without
limitation, garnishment, attachment or other creditors’ process. The loan
proceeds hereunder are specifically conditioned on Pinnacle’s ability to lend
without interference from Employee’s creditors. At the discretion of Pinnacle,
the Employee may be asked to provide annual financial statements.     2.   The
loan shall be repaid in equal annual installments of 34% of the total amount
noted in Item 1 above for the next 3 (three) years payable on the annual
anniversary date of this Agreement. Additionally, each installment will include
interest accrued at the Applicable Federal Rate as of the date of this agreement
on the balance owed Pinnacle (Federal mid-term rate is 2.25%).         If
Employee’s employment with Pinnacle terminates for any reason, whether
involuntary or voluntary, including without limitation for death or disability
(such event hereinafter referred to as “Termination”), then the balance of the
loan plus any accrued and unpaid interest shall become due immediately.     3.  
If Termination occurs, the amount due under Paragraph 2 shall be automatically
and immediately due and payable by Employee (or Employee’s estate as applicable,
which collectively hereinafter shall be referred to as “Employee”) to Pinnacle
without notice, presentment, demand, protest or other action of any kind, all of
which are expressly waived by Employee.     4.   If Termination occurs, Pinnacle
shall have the right, without giving notice, to withhold or offset any salary,
commissions, other compensation, or any other monies or assets due to Employee,
or any funds, assets or securities that Employee maintains in any accounts at
Pinnacle and to apply the same to any amounts due under Paragraph 2. Employee
shall remain liable for the balance of any amount that remains due.

 



--------------------------------------------------------------------------------



 



  5.   If Termination occurs and amounts due under this Agreement are not paid
by Employee, Employee shall pay to Pinnacle on demand all costs and expenses
incurred in collecting amounts due under this Agreement, including attorney’s
fees.     6.   In consideration of Employee’s employment as a Chairman, the
amounts to be loaned under this Agreement, the Employee’s eligibility to earn
certain bonus amounts as set forth in that certain Bonus Agreement between the
parties of even date herewith, and other good and valuable consideration,
Employee further agrees:

  a.   All records, documents and information concerning the business of
Pinnacle (“Records”) are and shall remain the confidential and exclusive
property of Pinnacle. Records include, but are not limited to, Pinnacle’s books
and records; holding or customer book pages; the names, addresses, telephone
numbers, assets and obligations of Pinnacle’s clients; computer software or
hardware used by Employee or made available for Employee’s use at Pinnacle; any
documents or computer programs prepared or generated by the use of Records; and
all training materials that Employee receives. Records include the original and
copies thereof, whether in hard copy or computer software format. Employee will
not remove any Records from the premises of Pinnacle either in original,
duplicated or copied form and Employee will not disclose or otherwise transmit
to any third party any information contained in such records except in the
ordinary course of conducting business for Pinnacle.         Notwithstanding the
foregoing, in the event of Termination, if all sums due under this Agreement are
paid in full, Employee shall be permitted under Pinnacle’s supervision to obtain
photocopies of Employee’s holding pages and the most recent monthly statements
for all accounts handled exclusively by Employee at the time of Employee’s
Termination.     b.   For a period as long as any amounts are due under this
Agreement or for a period of six (6) months from the date of Termination,
whichever period is longer, Employee will not solicit or attempt to solicit by
any means, directly or indirectly, any of Pinnacle’s clients whom Employee
served or whose names became known to Employee while in the employ of Pinnacle
with respect to securities or any other business in which Pinnacle is targeted.
The provisions of this sub-paragraph (b) shall not apply to Employee’s
solicitation of Employee’s immediate or extended family, and the provisions of
this sub-paragraph (b) shall not apply in the event that Employee’s employment
is terminated by Pinnacle without cause. For the purposes of this sub-paragraph
(b), “cause” shall be defined as (1) the willful and continued failure of
Employee to perform substantially the duties reasonably assigned, or (2) the
Employee’s engaging in illegal conduct or misconduct that is injurious to
Pinnacle’s business or reputation.     c.   For a period as long as any amounts
are due under this Agreement or for a period of six (6) months from the date of
Termination, whichever period is longer, Employee will not act or engage,
directly or indirectly, as a registered representative, account executive, or in
any other sales or managerial capacity in the securities business at any
location within a radius of thirty (30) miles of any Pinnacle office in which
Employee worked within the year immediately preceding Employee’s Termination.
The provisions of this sub-paragraph (c) shall not apply in the event that
Employee’s employment is terminated by Pinnacle without cause. For the purposes
of this sub-paragraph (c), “cause” shall be defined as (1) the willful and
continued failure of Employee to perform substantially the

 



--------------------------------------------------------------------------------



 



      duties reasonably assigned, or (2) the Employee’s engaging in illegal
conduct or misconduct that is injurious to Pinnacle’s business or reputation.

  7.   Employee acknowledges that monetary damages for the breach of Employee of
any undertaking contained in Paragraph 6(a), (b) or (c) of this Agreement will
be inadequate and agrees that Pinnacle will be entitled to preliminary and
permanent injunctive relief in addition to any other legal remedies that may be
available to it.     8.   The parties understand and agree that this Agreement
shall not be and is not to be construed as a contract of for a specific term or
duration of employment. Pinnacle maintains an employment-at-will policy. Just as
employees are free to end their employment with Pinnacle at any time for any
reason, Pinnacle is free to end the employment relationship with any employee at
any time for any reason.     9.   Employee understands that in the event of
Termination, Employee is not entitled to receive any further commissions,
bonuses, overrides, trails, finder’s fees or any other compensation which
Employee would have earned later had Employee remained in the employ of
Pinnacle, other than such amounts as Employee already has earned as of the
effective date of Termination and due on transactions that occurred during the
month immediately preceding the termination of Employee’s employment.     10.  
Employee agrees that any controversy or dispute arising under this Agreement, or
out of Employee’s employment by Pinnacle (including, but not limited to, claims
arising under the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Age Discrimination in Employment Act of 1967 and analogous state statutes) shall
be submitted for arbitration upon demand of either party in accordance with the
rules of the Financial Industry Regulatory Authority or the New York Stock
Exchange, Inc., provided, however, that in the event of a breach of any
undertaking contained in Paragraph 6(a), (b) or (c) of this Agreement, Pinnacle
shall be entitled to apply for and obtain from any state or federal court the
injunctive relief provided for in Paragraph 7 of this Agreement before or after
the commencement of any arbitration proceeding, such relief to be afforded to
Pinnacle pending the decision of the arbitrators.     11.   The parties agree
that in the event any controversy or dispute arising under this Agreement, or
out of Employee’s employment by Pinnacle is determined to be ineligible for
arbitration, NEITHER PARTY SHALL NOT EXERCISE ANY RIGHTS IT MAY HAVE TO ELECT OR
DEMAND A TRIAL BY JURY. THE EMPLOYEE AND PINNACLE HEREBY EXPRESSLY WAIVE ANY
RIGHT TO A TRIAL BY JURY. The Employee acknowledges and agrees that this
provision is a specific and material aspect of the agreement between the parties
and that Pinnacle would not enter into this Agreement with Employee if this
provision were not part of the Agreement.     12.   This Agreement shall be
governed, construed and enforced in accordance with the laws of the State of
Tennessee.     13.   This Agreement is binding on Employee, Employee’s estate
and those with authority to act on Employee’s behalf. It is also binding on any
organization that may succeed Pinnacle’s interests.     14.   Pinnacle’s failure
to enforce a breach of this Agreement will not constitute a waiver of Pinnacle’s
right to enforce any other breach of this Agreement.

 



--------------------------------------------------------------------------------



 



  15.   If any part of this Agreement shall be held invalid or unenforceable,
that part shall be deemed modified as necessary to make it effective and the
remaining provisions of this Agreement shall remain in effect.     16.  
Employee understands that Pinnacle is relying on the representations and
agreements evidenced herein and that this Agreement incorporates the entire
understanding between Employee and Pinnacle on the subject matter herein and may
not be changed except by a writing signed by a duly authorized officer of
Pinnacle and Employee.     17.   Employee acknowledges that Employee was given
the opportunity to read this Agreement and to seek the assistance of counsel
before Employee decided to join Pinnacle and to sign this Agreement.

     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
as of the date first hereinabove written.

     
/s/ Harvey White
  /s/ Robert A. McCabe, Jr.
 
   
EMPLOYEE
  PINNACLE NATIONAL BANK
 
   
 
  By (please print): Robert A. McCabe, Jr.
 
   
/s/ Nathan A. Hunter
  /s/ Lisa Hunley
 
   
Witness
  Witness

 